Citation Nr: 1403335	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985 and from June 1987 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a  rating decision in December 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records during the Veteran's first period of service show that she received treatment for low back symptoms several times.  The assessments included lumbosacral strain, low back strain, muscle spasm, and sacroiliitis.  The Veteran also complained of numbness in her legs.  In September 1983, the impression was mechanical low back pain without evidence of degenerative joint disease or a herniated disc. 

Following the second period of active service, private medical records show treatment for low back symptoms in December 1990.  Later in the 1990s the Veteran had several low back surgeries.  Other than a radiology report, there are no medical records from December 1990.  

As the record is incomplete, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records from December 1990 from St. Luke Hospital. 

2.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the currant low back disability is causally related to injury or disease during service. 

3.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


